UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52337 BALQON CORPORATION (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 33-0989901 (I.R.S. Employer Identification No.) 1420 240th Street, Harbor City, California 90710 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 326-3056 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer o Accelerated Filero Non-Accelerated Filer (do not check if Smaller Reporting Company) o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo x The number of shares outstanding of the Registrant’s common stock, $0.001 par value, as of August 15, 2012,was 36,891,530. DOCUMENTS INCORPORATED BY REFERENCE None CAUTIONARY STATEMENT All statements included or incorporated by reference in this Quarterly Report on Form10-Q, other than statements or characterizations of historical fact, are forward-looking statements.Examples of forward-looking statements include, but are not limited to, statements concerning projected net sales, costs and expenses and gross profit margins; our accounting estimates, assumptions and judgments; the demand for our products; the competitive nature of and anticipated growth in our industries; and our prospective needs for additional capital. These forward-looking statements are based on our current expectations, estimates, approximations and projections about our industries and business, management’s beliefs, and certain assumptions made by us, all of which are subject to change. Forward-looking statements can often be identified by words such as “anticipates,” “expects,” “intends,” “plans,” “predicts,” “believes,” “seeks,” “estimates,” “may,” “will,” “should,” “would,” “could,” “potential,” “continue,” “ongoing,” similar expressions, and variations or negatives of these words. These statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions that are difficult to predict. Therefore, our actual results could differ materially and adversely from those expressed in any forward-looking statements as a result of various factors, some of which are listed under “Risk Factors” in our Annual Report on Form10-K for the year ended December 31, 2011 and in Item 1A of Part II of this report.These forward-looking statements speak only as of the date of this report. We undertake no obligation to revise or update publicly any forward-looking statement for any reason, except as otherwise required by law. i BALQON CORPORATION QUARTERLY REPORT ON FORM 10-Q TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION ITEM 1. Condensed Financial Statements 1 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk. 39 ITEM 4. Controls andProcedures 39 PART II OTHER INFORMATION ITEM 1. Legal Proceedings 40 ITEM 1A. Rick Factors 40 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 ITEM 3. Defaults Upon Senior Securities 42 ITEM 4. Mine Safety Disclosures 42 ITEM 5. Other Information 42 ITEM 6. Exhibits 43 ii PART I – FINANCIAL INFORMATION ITEM 1. Condensed Financial Statements BALQON CORPORATION CONDENSED BALANCE SHEETS June 30, 2012 (Unaudited) December 31, ASSETS Current assets $ $ Cash and cash equivalents Accounts receivable, trade, net of allowance for doubtful accounts of $1,233 and $1,233, respectively Accounts receivable, related entities, net of allowance for doubtful accounts of $198,067 and $178,484, respectively — Inventories Prepaid expenses Total current assets Inventory held by customer pending lease Property, plant & equipment, net Other assets: Deposits Goodwill and Trade secrets, net of accumulated amortization of $186,965 and $186,965, respectively Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current liabilities Bank overdraft $ $ Payroll taxes payable — Accounts payable and accrued expenses Accounts payable to related parties Customer deposits Loan payable, Bridge Bank Advances from shareholders Derivative liability Convertible promissory notes, net of discount Total current liabilities Convertible notes payable, net of discount — Shareholders’ Deficiency Common stock, $0.001 par value, 100,000,000 shares authorized, 36,891,530 and 35,641,530 shares issued and outstanding on June 30, 2012 and December 31, 2011, respectively Additional paid in capital Accumulated deficit ) ) Total shareholders’ deficiency ) ) Total liabilities and shareholders’ deficiency $ $ The accompanying notes are an integral part of these condensed financial statements. 1 BALQON CORPORATION CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(Unaudited) Three Months Ended June 30, Six Months Ended June 30, $ REVENUES COSTS OF REVENUES GROSS PROFIT OPERATING EXPENSES General and administrative Research and development Depreciation and amortization Total operating expenses 818,997 LOSS FROM OPERATIONS ) Change in fair value of derivative liabilities ) Costs to induce exercise of warrants — — ) — Interest expense ) NET LOSS $ ) $ ) $ ) $ ) Net loss per share – basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding, basic and diluted The accompanying notes are an integral part of these condensed financial statements. 2 BALQON CORPORATION CONDENSED STATEMENT OF SHAREHOLDERS’ EQUITY (DEFICIENCY) FOR THE SIX MONTHS ENDED JUNE 30, 2012 (Unaudited) Common Stock, $0.001 Par Value Number Amount Additional Paid in Capital Accumulated Deficit Total Balances, December 31, 2011 $ $ $ ) $ ) Costs to induce exercise of warrants — — 671,809 — Common stock issued upon conversion of shareholder loan — Fair value of warrants issued with convertible notes — — — Fair value of common stock transferred by shareholder to settle company debts — — 33,100 — Net loss — — — ) ) Balances, June 30, 2012 $ $ $ ) $ ) The accompanying notes are an integral part of these condensed financial statements. 3 BALQON CORPORATION CONDENSED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Cost to induce conversion of warrants — Change in fair value of derivative liability ) Amortization of debt discount Fair value of common stock contributed by shareholder to settle company debts — Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses ) ) Payroll Taxes payable — Accounts payable and accrued expenses ) Customer advances ) — Net cash used in operating activities ) ) Cash flows from investing activities: Acquisition of property and equipment — ) Net cash used in investing activities — ) Cash flows from financing activities: Bank overdraft — Proceeds from issuance of common stock upon exercise of warrants — Payment of loan payable to bank ) — Proceeds from issuance of convertible notes — Net cash provided by financing activities Decrease in cash and cash equivalents ) ) Cash and Cash equivalents, beginning of period Cash and Cash equivalents, end of period $ $ Supplemental Cash Flow Information: Income taxes paid $
